COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

THE STATE OF TEXAS,                          §                 No. 08-15-00056-CR
                          Appellant,
                                             §                   Appeal from the
v.
                                             §                  205th District Court
FRANCES MUTEI,
                          Appellee.          §               of El Paso County, Texas

                                             §                  (TC#20140D03917)

                                             §

                                       ORDER
       The Court on its own motion ORDERS the District Clerk for the 205th District Court of

El Paso County, Texas, to electronically submit a supplemental clerk’s record containing

“Applicant’s Pre-Trial Application for Writ of Habeas Corpus to Dismiss Indictment Based on

Double Jeopardy” filed on January 7, 2015. The supplemental clerk’s record is due with this

Court on or before January 11, 2017.

       IT IS SO ORDERED THIS 4TH DAY OF JANUARY, 2017.


                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating